UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2708



MICHAEL A. FOTI,

                                              Plaintiff - Appellant,

          versus


ARLINGTON   COUNTY  BOARD   OF   SUPERVISORS;
EMPLOYEE'S SUPPLEMENTAL RETIREMENT BOARD OF
TRUSTEES; ALAN V. CHRISTENSON, Director of
Personnel; SALLY GROVE MAY, Personnel; ARA L.
TRAMBLIAN, Assistant County Attorney; LISA
BRYANT FOWLER, Assistant County Attorney;
IRWIN MAZIN; HERBERT E. LANE, JR.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Raymond A. Jackson, District
Judge. (CA-97-872-1-A)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael A. Foti, Appellant Pro Se. David Frederick Dabbs, MCGUIRE,
WOODS, BATTLE & BOOTH, L.L.P., Richmond, Virginia; Nelson David
Cary, SEYFARTH, SHAW, FAIRWEATHER & GERALDSON, Washington, D.C.;
Thomas Michael Hogan, GODARD, WEST & ADELMAN, Fairfax, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

action alleging a number of claims arising out of his former

employment. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Foti v. Arlington County Bd. of
Supervisors, No. CA-97-872-1-A (E.D. Va. Nov. 14, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2